J-A07024-22


                             2022 PA Super 148

TINEIKA WILLIAMS, INDIVIDUALLY  :          IN THE SUPERIOR COURT OF
AND AS ADMINISTRATRIX FOR THE   :               PENNSYLVANIA
ESTATE OF NICK-A-LEEN BISHOP-   :
WILLIAMS, DECEASED              :
                                :
                                :
           v.                   :
                                :
                                :          No. 396 EDA 2021
THE GEO GROUP, INC., GEO        :
CORRECTIONS AND DETENTIONS,     :
LLC., TIFFANY THOMAS, COMMUNITY :
EDUCATION CENTERS INC., GEO     :
CORRECTIONAL HOLDINGS INC, GEO :
OPERATIONS INC., AND GEO        :
REENTRY SERVICES, LLC           :
                                :
                                :
APPEAL OF: THE GEO GROUP, INC., :
AND GEO CORRECTIONS AND         :
DETENTIONS, LLC.                :

           Appeal from the Order Entered December 31, 2020
  In the Court of Common Pleas of Philadelphia County Civil Division at
                        No(s): No. 181201156

TINEIKA WILLIAMS, INDIVIDUALLY         :   IN THE SUPERIOR COURT OF
AND AS ADMINISTRATRIX FOR THE          :        PENNSYLVANIA
ESTATE OF NICK-A-LEEN BISHOP-          :
WILLIAMS, DECEASED                     :
                                       :
                                       :
           v.                          :
                                       :
                                       :   No. 397 EDA 2021
THE GEO GROUP, INC.                    :
                                       :
                 Appellant             :

           Appeal from the Order Entered December 31, 2020
  In the Court of Common Pleas of Philadelphia County Civil Division at
                        No(s): No. 180500207
J-A07024-22


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

OPINION BY McLAUGHLIN, J.:                        FILED AUGUST 24, 2022

      The GEO Group, Inc., GEO Corrections and Detentions, LLC., Tiffany

Thomas, Community Education Centers Inc., GEO Correctional Holdings Inc.,

GEO Operations Inc., and Geo Reentry Services, LLC (collectively “GEO”)

appeal from the order granting Tineika Williams’ (“Williams”) discovery

motion and compelling the production of evidence. GEO challenges the trial

court’s finding that the evidence was relevant and not privileged. We affirm.

      The underlying cause of action in this case is one sounding in

negligence in connection with a prison inmate’s suicide. In February 2018,

Williams’ son, Nick-A-Leen Bishop Williams (“Decedent”) committed suicide

in his cell at the George W. Hill Correctional Facility (“Prison”) in Delaware

County. The Prison is a private prison operated by the GEO Group, Inc.

Williams alleges that Decedent covered the window of his cell and the officer

on duty, Tiffany Thomas, failed to intercede.

      Williams filed two suits against the various defendants and the trial

court consolidated the cases. In January 2019, Williams served GEO with

interrogatories and requests for production of documents. Ultimately, GEO

provided all requested materials except a report called a “psychological

autopsy” (“Report”). GEO asserted that the Report was privileged as a peer

review document, as a work product document, and due to the attorney-

client privilege.




                                    -2-
J-A07024-22



      Williams filed a motion to compel in November 2019, seeking the

Report. After a hearing, the trial court ordered GEO to provide an affidavit

setting forth any factual basis for its claims of privilege. GEO provided the

affidavit of Dr. Eugene Hermann, who helped author the Report. Dr.

Hermann stated that GEO Group’s Director of Behavioral Health Services, its

Chief Medical Officer, its Manager of Behavioral Health Services, and Vice

President of Health Services conducted a peer review of the circumstances

surrounding Decedent’s death. Affidavit of Dr. Hermann at ¶ 6. According to

Dr. Hermann, this committee reviewed Decedent’s records, the critical

incident report, and the written statements of prison staff and inmates. Id at

¶ 8. Dr. Hermann admitted that the Report was prepared following Williams’

request for the preservation of evidence should she institute a lawsuit. Id. at

¶ 5. Dr. Hermann noted that legal counsel was consulted regarding the

Report. Id. at 11.

      Williams responded by submitting a transcript of the deposition

testimony of the Prison’s mental health coordinator, Raequel Madara, LCSW.

She had testified that the preparation of the Report was required under the

Prison’s suicide prevention policy. Madara explained that the policy required

the preparation of a “psychological autopsy” following any suicide and that

she had previously prepared such a report regarding another inmate’s

suicide. According to Madara, she had never heard anyone refer to a

“psychological autopsy” as a product of peer review. Instead, she asserted




                                     -3-
J-A07024-22



that the Report was prepared in accordance with the Prison’s own internal

process.

       After consideration of both parties’ supplemental briefs, the trial court

ultimately granted Williams’ motion and compelled production of the Report.

The instant appeal1 followed. Both Williams and the trial court complied with

Pa.R.A.P. 1925. GEO raises the following issues:

       1. Did the trial court err in failing to apply the Peer Review
       Protection Act to bar the discovery and production of the
       “Psychological Autopsy” prepared by the Appellant GEO
       Corrections and Detentions, LLC’s peer review committee?

       2. Did the trial court err when it granted [Williams’] Motion to
       compel the “Psychological Autopsy” when, in the alternative to
       finding that the Peer Review Protection Act did not apply, it failed
       to find that the document was prepared in expectation for
       litigation and precluded under Pennsylvania Rule of Civil
       Procedure 4003.5?

       3. Did the trial court err when it granted Appellee’s Motion to
       Compel the “Psychological Autopsy” wherein it failed to account
       for the fact that [Williams] voluntarily waived all claims against
       the medical staff and medical departments and thus any medical
       document which evaluated the medical staff was irrelevant?

Williams’ Br. at 6.

____________________________________________


1 As a prefatory matter, we note that while the instant discovery order is
interlocutory, this appeal is properly before us because it is from a collateral
order. A trial court order rejecting the assertion of a privilege and requiring
the disclosure of documents constitutes an immediately appealable,
collateral order. See Pa.R.A.P. 313(a); see Leadbitter v. Keystone
Anesthesia Consultants, Ltd., 256 A.3d 1164, 1167-68 (Pa. 2021)
(permitting interlocutory appeal of an order rejecting the assertion of the
Peer Review Protection Act evidentiary privilege and requiring the disclosure
of documents).



                                           -4-
J-A07024-22



      In the first issue, GEO claims that the trial court erred by concluding

that the Report was not privileged under the Peer Review Protection Act

(“PRPA”),        63   P.S.   §§    425.1–425.4.   GEO    contends     it   constitutes   a

“professional health care provider” because it operates the Prison and

thereby, the Prison’s state-regulated health care facility. GEO also maintains

that the court misapprehended Dr. Hermann’s affidavit as indicating the

Report was prepared for purposes of litigation. GEO asserts that even

though Dr. Hermann admitted that he was aware of the possibility of

litigation, he properly asserted that the Report was prepared by a “peer

review committee” for purposes of improving the quality of care at the

Prison and reducing future inmate injuries and death. GEO’s Br. at 12-14.

      When reviewing the propriety of a discovery order, we employ an

abuse of discretion standard. Virnelson v. Johnson, 253 A.3d 707, 713

(Pa.Super. 2021). However, whether a privilege protects a communication

from disclosure is a question of law. Yocabet v. UPMC Presbyterian, 119

A.3d 1012, 1019 (Pa.Super. 2015). When reviewing a question of law, our

standard of review is de novo, and our scope of review is plenary. Id.

      It    is    well   settled   that   evidentiary   privileges   are   not   favored.

BouSamra v. Excela Health, 210 A.3d 967, 975 (Pa. 2019). “Courts

should permit utilization of an evidentiary privilege only to the very limited

extent that . . . excluding relevant evidence has a public good transcending

the normally predominant principle of utilizing all rational means for

ascertaining the truth.” Id. (quotation marks and citation omitted).

                                            -5-
J-A07024-22



     The PRPA provides the following evidentiary privilege:

     § 425.4 Confidentiality of review organization's records

     The proceedings and records of a review committee shall be held
     in confidence and shall not be subject to discovery or
     introduction into evidence in any civil action against a
     professional health care provider arising out of the matters which
     are the subject of evaluation and review by such committee and
     no person who was in attendance at a meeting of such
     committee shall be permitted or required to testify in any such
     civil action as to any evidence or other matters produced or
     presented during the proceedings of such committee or as to any
     findings, recommendations, evaluations, opinions or other
     actions of such committee or any members thereof: Provided,
     however, [t]hat information, documents or records otherwise
     available from original sources are not to be construed as
     immune from discovery or used in any such civil action merely
     because they were presented during proceedings of such
     committee, nor should any person who testifies before such
     committee or who is a member of such committee be prevented
     from testifying as to matters within his knowledge, but the said
     witness cannot be asked about his testimony before such a
     committee or opinions formed by him as a result of said
     committee hearings.

63 P.S. § 425.4.

     A “review organization” is defined as:

     any committee engaging in peer review [(the definition goes on
     to list several examples of committees engaged in peer review)]
     to gather and review information relating to the care and
     treatment of patients for the purposes of[:] (i) evaluating and
     improving the quality of health care rendered; (ii)
     reducing morbidity or mortality; or (iii) establishing and
     enforcing guidelines designed to keep within reasonable
     bounds the cost of health care. It shall also mean any
     hospital board, committee[,] or individual reviewing the
     professional qualifications or activities of its medical staff or
     applicants for admission thereto. It shall also mean a committee
     of an association of professional health care providers reviewing


                                   -6-
J-A07024-22


     the operation of hospitals, nursing          homes,    convalescent
     homes[,] or other health care facilities.

63 P.S. § 425.2 (emphasis added).

     Our Supreme Court has recently discussed the reasoning underlying

the enactment of the PRPA:

     [T]he enactment [of the PRPA] stems from the dual observations
     that: the practice of medicine is highly complex and, as such,
     the medical profession is in the best position to police itself; and,
     the profession’s self-regulation is accomplished, at least in part,
     through a peer-review mechanism undertaken to determine
     whether a particular physician should be given clinical privileges
     to perform a certain type of medical activity at a hospital[.] The
     purpose of this privilege system is to improve the quality of
     health care[.] Thus, it is beyond question that peer review
     committees play a critical role in the effort to maintain high
     professional standards in the medical practice[.]

            Against this background, the PRPA is designed to foster
     candor and frankness in the creation and consideration of peer-
     review data by conferring immunity from liability, as well as
     confidentiality - all with the objectives of improving the quality of
     care, reducing mortality and morbidity, and controlling costs.
     [T]he PRPA is an act providing for the increased use of peer
     review groups by giving protection to individuals and data who
     report to any review group[.] These types of protections are
     viewed as helpful in fostering effective peer review because of
     the perceived reluctance of members of the medical community
     to criticize their peers and take corrective action.

Leadbitter, 256 A.3d at 1168-69 (citations, ellipsis, original brackets, and

original quotation marks omitted).

     In this case, the trial court found that the Report was not prepared as

a function of peer review and therefore was not privileged under the PRPA.




                                     -7-
J-A07024-22



We concur.2 As recognized by the court, the PRPA extends privilege only to

materials prepared in furtherance of “(i) evaluating and improving the

quality of health care rendered; (ii) reducing morbidity or mortality; or (iii)

establishing and enforcing guidelines designed to keep within reasonable

bounds the cost of health care.” See 63 P.S. § 425.2. Here, the trial court

credited the deposition testimony of Raequel Madara, LCSW, who stated that

the Report was not the product of peer review but instead the result of the

Prison’s routine internal policies following an inmate’s death.

       Moreover, the court emphasized that even the affidavit of the Report’s

contributing author, Dr. Hermann, alluded to the fact that the Report was

generated by reviewing various materials, both medical and non-medical,

following a request for the preservation of evidence in anticipation of

Williams’ potential litigation. Hence, ample evidence supported the court’s

determination that the purposes underlying the enactment of the PRPA,

which concerns the self-policing of medical professionals in a bid to improve

medical care, were not the motivation behind the drafting of the instant

Report. See Leadbitter, 256 A.3d at 1168-69. Thus, we conclude that the

trial court did not err by finding that the PRPA did not preclude discovery of

the Report in this case. Therefore, GEO’s first issue does not warrant relief.

____________________________________________


2 In light of our holding, we need not address Williams’ contention that the
trial court also erred by determining that the PRPA was not applicable to this
case because GEO did not constitute a “medical provider” as defined under
the PRPA.



                                           -8-
J-A07024-22



      Next, GEO claims that if the Report is not privileged pursuant to the

PRPA, then the trial court should have considered it privileged under

Pennsylvania Rule of Civil Procedure 4003.5. GEO maintains that if Dr.

Hermann did author the Report for purposes of litigation, as concluded by

the trial court, and GEO does not intend to call him to testify as an expert at

trial, then his Report would not be discoverable pursuant to Rule 4003.5.

      Pennsylvania Rule of Civil Procedure 4003.5 states, in relevant part:

      (a) Discovery of facts known and opinions held by an expert,
      otherwise discoverable under the provisions of Rule 4003.1 and
      acquired or developed in anticipation of litigation or for trial, may
      be obtained as follows:

                                      ...

       (3) A party may not discover facts known or opinions held
       by an expert who has been retained or specially
       employed by another party in anticipation of litigation or
       preparation for trial and who is not expected to be called
       as a witness at trial, except a medical expert as provided in
       Rule 4010(b) except on order of court as to any other expert
       upon a showing of exceptional circumstances under which it is
       impracticable for the party seeking discovery to obtain facts or
       opinions on the same subject by other means, subject to such
       restrictions as to scope and such provisions concerning fees
       and expenses as the court may deem appropriate.

Pa.R.C.P. 4003.5(a)(3) (emphasis added).

      Rule 4003.5’s official comment explains that a “regular employe [sic]

of a party who may have collected facts, prepared reports and rendered

opinions, and who may be qualified as an expert” is not covered by Rule

4003.5(a)(3) and “has no immunity from discovery, simply because the

party elects not to call him at trial,” because such an employee “is not an


                                      -9-
J-A07024-22



‘expert’ within the meaning of the Rule.” Id. at explanatory cmt. (1978). For

example, in Virnelson, a consultant who was not retained as an expert for

purposes   of   litigation   was   not    immunized   from   discovery   by   Rule

4003.5(a)(3). Virnelson, 253 A.3d at 715.

      Here, the trial court properly found that the Report was not subject to

Rule 4003.5 because Dr. Hermann and the rest of the contributors to the

Report were acting in the regular course of their employment with GEO.

Thus, they did not qualify as “experts retained or specially employed by

another party in anticipation of litigation,” as specified under Pa.R.C.P.

4003.5(a)(3). Therefore, Rule 4003.5 does not preclude discovery of the

Report. See Virnelson, 253 A.3d at 715. GEO’s second issue also lacks

merit.

      In their third issue, GEO contends that the Report was not relevant to

Williams’ cause of action and therefore outside the realm of allowable

discovery in any event. They point out that Williams did not present an

action that sounded in medical malpractice but instead solely in negligence.

Therefore, the Report, which GEO asserts primarily concerns mental health

care, is not relevant to Williams’ cause of action. To this end, GEO

emphasizes that no medical personnel interacted with the Decedent at the

time of his suicide, only correction officers. GEO also points out the more

stringent standard litigants must meet in order to prove negligence in the

context of suicide.




                                         - 10 -
J-A07024-22



      “[A] party may obtain discovery regarding any matter, not privileged,

which is relevant to the subject matter involved in the pending action,

whether it relates to the claim or defense of the party seeking discovery or

to the claim or defense of any other party.” Pa.R.C.P. 4003.1(a). A discovery

request is not objectionable on the ground that the information sought will

be inadmissible at the trial if the information sought appears reasonably

calculated to lead to the discovery of admissible evidence. Pa.R.C.P.

4003.1(b). Nor is it a ground for objection (other than as provided by the

Rules of Civil Procedure) that the information sought involves an opinion or

contention that relates to a fact or the application of law to fact. Pa.R.C.P.

4003.1(c).

      In this case, the trial court aptly found that the Report was relevant

under Rule 4003.1:

      Here, a psychological autopsy following an inmate’s death at a
      prison would be highly relevant information to discover.
      Psychological autopsies are performed in order to obtain a
      complete picture of all the facts and circumstances surrounding a
      death. Dr. Hermann stated in his affidavit that the psychological
      autopsy process involved reviewing the medical records of Mr.
      Bishop-Williams, the critical incident report, and written
      statements made by staff and inmates. Therefore, the
      information goes beyond the medical care on the night of the
      incident and contains information that is not in the medical
      records that have already been produced. Additionally, the
      autopsy can help establish what institutional policies and
      protocols were and were not followed surrounding the
      [D]ecedent’s suicide. The psychological autopsy can help
      determine if the appropriate standard of care was not met. As a
      result, this information is highly relevant to a negligence action.




                                    - 11 -
J-A07024-22


            [GEO’s] claim that suicide is almost never a basis for
     recovery in wrongful death cases has no bearing on the present
     issue of the psychological autopsy’s relevance. Whether
     [Williams] has a claim for negligence is not something this Court
     is considering in ruling on the discoverability of the psychological
     autopsy. Relatedly, the fact that no medical providers have been
     brought into the suit does not bear on the psychological
     autopsy’s relevance. Rule 4003.1 notes that as long as the
     information is not privileged and relevant to the subject matter
     involved in the pending action, the item is discoverable.
     Pa.R.C.P. 4003.1. Because this psychological autopsy is
     informative of the subject matter in the pending action, namely
     the circumstances surrounding [D]ecedent’s suicide, the
     information is relevant.

Trial Ct. Rule 1925(a) Op., 6/28/21, at 14-15.

     We agree with the trial court that the Report was relevant for

discovery purposes, pursuant to Rule 4003.1. Accordingly, GEO’s third issue

must also fail. We affirm the order of the trial court granting Williams’

motion to compel discovery of the Report.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/24/2022




                                    - 12 -